Name: Commission Implementing Regulation (EU) No 1218/2014 of 13 November 2014 amending Annexes I and II to Regulation (EU) No 206/2010 as regards animal health requirements for Trichinella in the model of veterinary certificate for imports into the Union of domestic porcine animals intended for breeding, production or slaughter, and of fresh meat thereof Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  trade;  animal product;  tariff policy;  means of agricultural production;  agricultural activity;  trade policy
 Date Published: nan

 14.11.2014 EN Official Journal of the European Union L 329/20 COMMISSION IMPLEMENTING REGULATION (EU) No 1218/2014 of 13 November 2014 amending Annexes I and II to Regulation (EU) No 206/2010 as regards animal health requirements for Trichinella in the model of veterinary certificate for imports into the Union of domestic porcine animals intended for breeding, production or slaughter, and of fresh meat thereof (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular Article 13(1)(e) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular Article 9(2)(b) and Article 9(4) thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (3), and in particular Article 7(2)(a) thereof, Whereas: (1) Commission Regulation (EU) No 206/2010 (4) lays down, inter alia, the veterinary certification requirements for the introduction into the Union of certain consignments of live animals or fresh meat. It provides that consignments of ungulates are to be introduced into the Union only, if they comply with certain requirements and they are accompanied by the appropriate veterinary certificate, drawn up in accordance with the relevant model set out in that Regulation. (2) The model veterinary certificates for imports into the Union of domestic porcine animals for breeding and/or production, and for immediate slaughter are set out in Annex I to Regulation (EU) No 206/2010 as respectively models POR-X and POR-Y. Those models do not include guarantees for Trichinella. (3) The model veterinary certificate for imports into the Union of fresh meat of domestic porcine animals is set out in Annex II to Regulation (EU) No 206/2010 as model POR. That model includes guarantees for Trichinella. (4) Commission Regulation (EC) No 2075/2005 (5) lays down rules for the sampling of carcases of species susceptible to Trichinella infection and for the determination of the status of holdings keeping domestic swine. (5) Commission Regulation (EU) No 216/2014 (6) amending Regulation (EC) No 2075/2005 grants derogation from testing provisions at slaughter to holdings which are officially recognised as applying controlled housing conditions. In addition, Commission Implementing Regulation (EU) No 1114/2014 (7) lays down that a holding where domestic swine are kept, can only be recognised as applying controlled housing conditions if, inter alia, the food business operator introduces new domestic swine onto this holding only if they originate in and come from other holdings also officially recognised as applying controlled housing conditions. (6) The model veterinary certificates POR-X and POR-Y set out in Annex I and the model certificate POR set out in Annex II to Regulation (EU) No 206/2010 should be amended to reflect the requirements relating to imports of domestic porcine animals and fresh meat thereof laid down in Regulation (EC) No 2075/2005, as amended by Regulation (EU) No 216/2014. In particular, information on the official recognition of the holding of provenance of domestic swine should be respectively included or amended in the model certificates in order to enable Member States to apply the appropriate Trichinella testing regime at slaughter, not to jeopardize the status of the holding of destination of domestic swine for breeding and/or production and to ensure the safety of the fresh meat. (7) An official veterinarian should include supplementary guarantees and specific conditions in relation to controlled housing conditions as regards Trichinella in the model veterinary certificates POR-X, POR-Y and POR. (8) Regulation (EU) No 206/2010 should therefore be amended accordingly. (9) To avoid any disruption of imports into the Union of consignments of domestic porcine animals and of fresh meat thereof, the use of certificates issued in accordance with Regulation (EU) No 206/2010 in their versions prior to the amendments being introduced by this Regulation should be authorised during a transitional period subject to certain conditions. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 206/2010 is amended as follows: (1) the following entry is added to Specific Conditions in Part 1 of Annex I: XI  : holdings or compartments recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005. ; (2) the model veterinary certificate POR-X in Part 2 of Annex I, is amended as follows: (a) the following point II.1.3 is inserted after point II.1.2: (2) (10) [II.1.3. are domestic porcine animals either coming from a holding officially recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005 or are not weaned and less than 5 weeks of age.] ; (b) the following footnote is added after footnote (9): (10) Only for third countries with the entry XI  in column 6 Specific conditions  in Part 1 of Annex I to Regulation (EU) No 206/2010. ; (3) the model veterinary certificate POR-Y in Part 2 of Annex I, is amended as follows: (a) the following point II.1.3 is inserted after point II.1.2: (2) (5) [II.1.3. are domestic porcine animals either coming from a holding officially recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005 or are not weaned and less than 5 weeks of age.] ; (b) the following footnote is added after footnote (4): (5) Only for third countries with the entry XI  in column 6 Specific conditions  in Part 1 of Annex I to Regulation (EU) No 206/2010. ; (4) the following entry K is added to SG (Supplementary guarantees) in Part 2 of Annex II: K  : holdings or compartments recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005. ; (5) the model veterinary certificate POR in Part 2 of Annex II is amended as follows: (a) point II.1.3 is replaced by the following: II.1.3. the meat fulfils the requirements of Regulation (EC) No 2075/2005 laying down specific rules on official controls for Trichinella in meat, and in particular: (1) either [has been subjected to an examination by a digestion method with negative results;] (1) or [has been subjected to a freezing treatment in accordance with Annex II to Regulation (EC) No 2075/2005;] (1)(7) or [is derived from domestic porcine animals either coming from a holding officially recognised as applying controlled housing conditions in accordance with Article 8 of Regulation (EC) No 2075/2005 or not weaned and less than 5 weeks of age.] ; (b) the following footnote is added after footnote (6): (7) Only for third countries with the entry K  in column SG  in Part 1 of Annex II to Regulation (EU) No 206/2010. . Article 2 For a transitional period until 31 March 2015, consignments of live animals and fresh meat accompanied by the appropriate veterinary certificates issued no later than 1 March 2015 in accordance with the model veterinary certificates POR-X and POR-Y set out in Annex I to Regulation (EU) No 206/2010 and the model veterinary certificate POR set out in Annex II to that Regulation in their versions before the entry into force of this Regulation, may continue to be introduced into the Union. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2014. For the Commission The President Jean-Claude JUNCKER (1) OJ L 139, 30.4.2004, p. 321. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 139, 30.4.2004, p. 55. (4) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (5) Commission Regulation (EC) No 2075/2005 of 5 December 2005 laying down specific rules on official controls for Trichinella in meat (OJ L 338, 22.12.2005, p. 60). (6) Commission Regulation (EU) No 216/2014 of 7 March 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls of Trichinella in meat (OJ L 69, 8.3.2014, p. 85). (7) Commission Implementing Regulation (EU) No 1114/2014 of 21 October 2014 amending Regulation (EC) No 2075/2005 laying down specific rules on official controls of Trichinella in meat (OJ L 302, 22.10.2014, p. 46).